DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/21/2020 comply with the provisions of 37 CFR 1.97.  Accordingly, the examiner considered the information disclosure statements.

Claim Objections
Claim 8 is objected to because of the following informalities:  “at least one of a positive and a negative dielectric anisotropy” should be “at least a positive or a negative dielectric anisotropy.”  In the specification paragraph 5 states that the liquid crystal material can have either a positive dielectric anisotropy or a negative dielectric anisotropy.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  “at least one of a magnetic field, an electric field, and an alignment layer” should be “at least a magnetic field, an electric field, or an alignment layer.”  In the specification paragraph 93 states the presence of an H or E field, alignment layers, or mechanical action.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richards (US 20190212482).
Regarding claim 1, Richards teaches 
a device (see fig. 6) configured to output artificial reality content (electronic display 130), comprising,
an angularly selective diffusive combiner (flat filter 605, ¶47) configured to transparently transmit light normally incident to the angularly selective diffusive combiner (605) and to diffusively scatter light incident to the angularly selective diffusive combiner (605) at a non-perpendicular angle (see fig. 6; ¶47); and 
a projector (130) configured to project a virtual image on the angularly selective diffusive combiner (605) at the non-perpendicular angle (shown in fig. 6 some of the light beams emitted from the electronic display (130) are at a non-perpendicular angle passing through the angle selective filter (605)), wherein the angularly selective diffusive combiner (605) is configured to direct at least some light (as shown in fig. 6) from the virtual image toward an eyebox (shown in fig. 6, light directed to the eyebox of the eye).
Regarding claim 11, Richard teaches the device (see fig. 6) of claim 1, wherein the device is a head-mounted display (HMD) (¶16, near eye displays (NED)).
Regarding claim 12, Richard teaches the device (see fig. 6) of claim 11, wherein the HMD (fig. 6, NED) further comprises at least one lens (optics block 135) configured allow an eye within the eyebox to focus on the virtual image (field of view 315, ¶47, the image resulting from image light emitted from the optics block 135 having light beams with stray light block so the use can focus on virtual image from the eyebox).

Claims 13, 15-19, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spruce, G. et al. “Polymer Dispersed Liquid Crystal (PDLC) Films.” Electronics & Communications Engineering Journal, vol. 4, no. 2, 1992, p. 91., https://doi.org/10.1049/ecej:19920017.
Regarding claim 13,  Spruce teaches 
a method of forming an angularly selective diffusive combiner (see section 2, page 96, col 2 Films of this type may be useful as angular discrimination filters); the method comprising,
providing liquid crystal (fig 1, nematic LC) dispersed in a precursor of an isotropic polymer (polymer matrix) between a first surface (surface contacting the top surface) and a second surface (surface contacting the bottom surface; see fig. 1); 
applying an aligning force to align a liquid crystal (nematic LC) director of the liquid crystal dispersed in the precursor of the isotropic polymer (polymer matrix) along a predetermined axis (see fig. 1, the pattern of the nematic LC are aligned along the optic axes of the randomly aligned droplets as shown in fig. 1 and Section 6, page 97, col 1 discussion of stressing); and 
polymerizing the isotropic polymer in the presence of the aligning force (see section 6, page 97, col. 1 the polymer matrix is “stressed” during polymerization in order to align the liquid crystal molecules – forcing the LC molecules to align in two mutually orthogonal directions, one for each state (i.e. on and off).  One way to achieve this is to elongate the LC droplets, e.. by stressing the polymer matrix during or after polymerization.).
Regarding claim 15, Spruce teaches the method (see fig. 1) of claim 13, wherein the alignment force causes the liquid crystal (nematic LC) to be aligned at a non-perpendicular tilt angle with respect to a major surface of the angularly selective diffusive combiner (Section 2, page 92, columns 1 and 2applied electric field interacts with the LC to reorient the molecular configuration within each droplet as shown in fig. 1).
Regarding claim 16, Spruce teaches 
an angularly selective diffusive combiner (see fig. 1 and section 5, page 95) comprising,
first and second opposing surfaces (fig 1. surface opposing solid plastic substrates); 
a first material (polymer matrix) disposed between the first and second opposing surfaces; and 
a second material (liquid crystal) disposed between the first and second opposing surfaces (so as to form a polymer dispersed liquid crystal), 
the second material (liquid crystal)
 having an optical index of refraction substantially matching the optical index of refraction of the first material for light normally incident to the first and second surfaces at a first angle and an optical index of refraction different from the optical index of refraction of the first material for light incident to the first and second surfaces at an angle (see section 5, page 95, col. 2 – the refractive indices of the liquid crystal and the polymer must be suitably matched to produce low off-state and high on-state transmissions, but this index matching condition can be strongly affected by both the angle at which the light is incident and the temperature; see section 5, page 95, col. 2 and 3– the transparent, field-aligned state, normally incident light sees little change in refractive index).
Regarding claim 17, Spruce teaches the angularly selective diffusive (see fig. 1) combiner of claim 16, wherein the first material is a polymer (polymer matrix) and the second material is a liquid crystal (liquid crystal) such that the polymer and the liquid crystal form a polymer dispersed liquid crystal (PDLC) (shown in fig. 1, structure of a PDLC film).
Regarding claim 18, Spruce teaches the angularly selective diffusive combiner (see fig. 1) of claim 17, wherein the liquid crystal (liquid crystal) of the angularly selective diffusive combiner (fig. 1) is vertically aligned such that the index of refraction of the PDLC (fig. 1) substantially matches the index of refraction of the polymer (polymer matrix) for light normally incident to the first and second surfaces and the index of refraction of the PDLC is different from the optical index of refraction of the polymer for light incident to the first and second surfaces at an angle (see section 5, page 95, col. 2 – the refractive indices of the liquid crystal and the polymer must be suitably matched to produce low off-state and high on-state transmissions, but this index matching condition can be strongly affected by both the angle at which the light is incident and the temperature; see section 5, page 95, col. 2 and 3– the transparent, field-aligned state, normally incident light sees little change in refractive index).
Regarding claim 19, Spruce teaches the angularly selective diffusive combiner (see fig. 1) of claim 17, wherein the liquid crystal (liquid crystal) of the angularly selective diffusive combiner (fig. 1) is aligned at a tilt angle such that the index of refraction of the PDLC (fig. 1) substantially matches the index of refraction of the polymer (polymer matrix) for light normally incident to the first and second surfaces and the index of refraction of the PDLC (fig. 1) is different from the optical index of refraction of the polymer (polymer matrix) for light incident to the first and second surfaces at an angle (see section 5, page 95, col. 2 – the refractive indices of the liquid crystal and the polymer must be suitably matched to produce low off-state and high on-state transmissions, but this index matching condition can be strongly affected by both the angle at which the light is incident and the temperature; see section 5, page 95, col. 2 and 3– the transparent, field-aligned state, normally incident light sees little change in refractive index).
 Regarding claim 23, Spruce teaches the angularly selective diffusive combiner (fig. 1) of claim 17, wherein the second material comprises an anisotropic material (liquid crystal), and wherein the second material (liquid crystal) is dispersed in the first material (polymer matrix) and aligned within the first material (polymer matrix) at a predetermined angle with respect to a major surface of the angularly selective diffusive combiner (as shown in fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Richards (US 20190212482) as applied to claim 1 above, and further in view of Spruce, G. et al. “Polymer Dispersed Liquid Crystal (PDLC) Films.” Electronics & Communications Engineering Journal, vol. 4, no. 2, 1992, p. 91., https://doi.org/10.1049/ecej:19920017. 
Regarding claim 2, Richard teaches the invention as set forth above but does not specifically teach the angularly selective diffusive combiner comprises,
first and second opposing surfaces; 
a first material disposed between the first and second opposing surfaces; and 
a second material disposed between the first and second opposing surfaces and disposed in domains within a matrix of the first material, the second material having an optical index of refraction substantially matching the optical index of refraction of the first material for light normally incident to the first and second surfaces and an optical index of refraction different from the optical index of refraction of the first material for light incident to the first and second surfaces at an non-perpendicular angle.
However, in a similar field of endeavor, Spruce teaches a device, wherein the angularly selective diffusive combiner (see fig. 1 and section 5, page 95) comprises,
first and second opposing surfaces (fig 1, surface opposing solid plastic substrates); 
a first material (polymer matrix) disposed between the first and second opposing surfaces; and 
a second material (liquid crystal) disposed between the first and second opposing surfaces and disposed in domains within a matrix of the first material (polymer matrix), the second material having an optical index of refraction substantially matching the optical index of refraction of the first material for light normally incident to the first and second surfaces and an optical index of refraction different from the optical index of refraction of the first material for light incident to the first and second surfaces at an non-perpendicular angle (see section 5, page 95, col 2 – the refractive indices of the liquid crystal and the polymer must be suitably matched to produce low off-state and high on-state transmissions, but this index matching condition can be strongly affected by both the angle at which the light is incident and the temperature; see section 5, page 95, col. 2 and 3– the transparent, field-aligned state, normally incident light sees little change in refractive index).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a device of Richard with the angularly selective diffusive combiner comprising a first and second opposing surfaces, a first material disposed between the first and second opposing surfaces; and a second material disposed between the first and second opposing surfaces and disposed in domains within a matrix of the first material, the second material having an optical index of refraction substantially matching the optical index of refraction of the first material for light normally incident to the first and second surfaces and an optical index of refraction different from the optical index of refraction of the first material for light incident to the first and second surfaces at an non-perpendicular angle of Spruce for the purpose of the film switching between a highly scattering translucent state in images are blocked and a very clear transparent state (Section 2, page 91, col 3).
Regarding claim 3, Richard in view of Spruce teaches the invention as set forth above and Spruce further teaches the first material comprises a polymer (polymer matrix) and the second material comprises a liquid crystal (nematic LC) such that the polymer and the liquid crystal form a polymer dispersed liquid crystal (PDLC) (see fig. 1, Structure of a PDLC film).  The reason for combining is the same as in claim 2.
Regarding claim 5, Richard in view of Spruce teaches the invention as set forth above and Spruce further teaches the liquid crystal of the PDLC is aligned at a non-perpendicular tilt angle with respect to the first and second surfaces (see fig. 1 and 3) such that the index of refraction of the liquid crystal substantially matches the index of refraction of the polymer for light normally incident to the first and second surfaces and the index of refraction of the liquid crystal is different from the optical index of refraction of the polymer for light incident to the first and second surfaces at a non-perpendicular angle (see section 5, page 95, col 2 – the refractive indices of the liquid crystal and the polymer must be suitably matched to produce low off-state and high on-state transmissions, but this index matching condition can be strongly affected by both the angle at which the light is incident and the temperature; see section 5, page 95, col. 2 and 3 – the transparent, field-aligned state, normally incident light sees little change in refractive index).  The reason for combining is the same as in claim 2.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    	Claims 4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Richard (US 20190212482) in view of Spruce, G. et al. “Polymer Dispersed Liquid Crystal (PDLC) Films.” Electronics & Communications Engineering Journal, vol. 4, no. 2, 1992, p. 91., https://doi.org/10.1049/ecej:19920017as applied to claims 2 and 3 above, and further in view of Uchida et al. (US 20110249221).
Regarding claim 4, Richard in view of Spruce teaches the invention as set forth above 
and Spruce further teaches the index of refraction of the liquid crystal is different from the index of refraction of the polymer for light incident to the first and second surfaces at a non-perpendicular angle (see section 5, page 95 column 2 – the refractive indices of the liquid crystal and the polymer must be suitably matched to produce low off-state and high on-state transmissions, but this index matching condition can be strongly affected by both the angle at which the light is incident and the temperature; see section 5, page 95, col. 2 and 3– the transparent, field-aligned state, normally incident light sees little change in refractive index).
Richard in view of Spruce  does not specifically teach the liquid crystal of the PDLC is aligned substantially perpendicular to the first and second surfaces in the absence of an applied voltage such that the index of refraction of the liquid crystal substantially matches the index of refraction of the polymer for light normally incident to the first and second surfaces.
However, in a similar endeavor, Uchida teaches a device (see fig. 21A), wherein the liquid crystal of the PDLC is aligned substantially perpendicular to the first and second surfaces in the absence of an applied voltage (¶173, fig. 21A schematically shows an example of an alignment state in the fine particles 64B in the case that voltage is not applied) such that the index of refraction of the liquid crystal substantially matches the index of refraction of the polymer (shown in figure 21C with the light rays which are the arrow with lines – since the lines shown in the figure are straight the refractive index are the same throughout the material; ¶173 showing refractive-index anisotropy) for light normally incident (light ray L1) to the first and second surfaces (the surfaces of the light modulation layer 64).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide of the device of Richard in view of Spruce with the liquid crystal of the PDLC is aligned substantially perpendicular to the first and second surfaces in the absence of an applied voltage such that the index of refraction of the liquid crystal substantially matches the index of refraction of the polymer for light normally incident to the first and second surfaces of Uchida, for the purpose of reducing scattering efficiency therefore reducing luminance (¶201).
Regarding claim 6, Richard in view of Spruce teaches the invention as set forth above but does not specifically teach the first material is porous defining a plurality of pores aligned substantially normal to the first and second opposing surfaces and the second material comprises a liquid crystal filling the pores and having liquid crystal aligned substantially along major axes of the pores.	Uchida teaches a device (see fig. 21A), wherein the first material (polymer material 64A, ¶199) is porous (¶120 and ¶199 states element 64A has a porous structure) defining a plurality of pores aligned substantially normal to the first and second opposing surfaces (the surfaces of the light modulation layer 64 and element 64A shown in fig 21A) and the second material (liquid crystal molecule 64B, ¶200) comprises a liquid crystal filling the pores and having liquid crystal aligned substantially along major axes of the pores (as shown in fig 21A).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Richard in view of Spruce with the first material is porous defining a plurality of pores aligned substantially normal to the first and second opposing surfaces and the second material comprises a liquid crystal filling the pores and having liquid crystal aligned substantially along major axes of the pores of Uchida, for the purpose of reducing scattering efficiency, therefore reducing luminance (¶201).
Regarding claim 7, Richard in view of Spruce teaches the invention as set forth above but does not specifically teach the first material is porous defining a plurality of pores aligned at a non-perpendicular angle to the first and second opposing surfaces and the second material comprises a liquid crystal filling the pores and having liquid crystal aligned along major axes of the pores.
Uchida teaches a device (see fig. 22A), wherein the first material (polymer material 64A ¶199) is porous (¶120 and ¶199 states element 64A has a porous structure) defining a plurality of pores aligned at a non-perpendicular angle to the first and second opposing surfaces (the surfaces of the light modulation layer 64 and element 64A shown in fig 22A) and the second material (liquid crystal molecule 64B ¶200) comprises a liquid crystal filling the pores and having liquid crystal aligned along major axes of the pores (as shown in fig 22A).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Richard in view of Spruce with the first material is porous defining a plurality of pores aligned at a non-perpendicular angle to the first and second opposing surfaces and the second material comprises a liquid crystal filling the pores and having liquid crystal aligned along major axes of the pores of Uchida, for the purpose of reducing scattering efficiency, therefore reducing luminance (¶201).
Regarding claim 8,  Richard in view of Spruce teaches the invention as set forth above but does not specifically teach the liquid crystal has at least one of a positive and a negative dielectric anisotropy.
Uchida teaches a device (see fig. 21 and fig. 22), wherein the liquid crystal (liquid crystal material 64B, ¶200) has at least one of a positive and a negative dielectric anisotropy (¶200, liquid crystal modules having negative dielectric anisotropy).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Richard in view of Spruce with the liquid crystal has at least one of a positive and a negative dielectric anisotropy of Uchida, for the purpose of reducing scattering efficiency, therefore reducing luminance (¶201).
Regarding claim 9, Richard in view of Spruce teaches the invention as set forth above and Spruce further teaches the angularly selective diffusive combiner (fig. 3) is configured to function as a shutter and controllably, substantially block incident from transmitting through the angularly selective diffusive combiner (shown in fig. 3, PDLC light shutter illustrating, the opaque scattering state and the field induced transparent state).  The reasoning to combine is the same as in claim 2.

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Richards (US 20190212482) as applied to claim 1 above, and further in view of Li (US 20200166689).
Regarding claim 10, Richards teaches the invention as set forth above but does not specifically teach a second projector, wherein the first projector is configured to illuminate a first portion of the angularly selective diffusive combiner at a first angle and the second projector is configured to illuminate a second portion of the angularly selective diffusive combiner at a second angle.	Li teaches an device (see fig. 7), further comprising a second projector, wherein the first projector (first projector 100) is configured to illuminate a first portion of the angularly selective diffusive combiner (flat filter 605 as in combination with Richard) at a first angle (shown in Li fig. 7 element 100) and the second projector (second projector 102) is configured to illuminate a second portion of the angularly selective diffusive combiner (flat filter 605 as in combination with Richard) at a second angle (shown in fig. 7 element 102).	It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Richard with a second projector, wherein the first projector is configured to illuminate a first portion of the angularly selective diffusive combiner at a first angle and the second projector is configured to illuminate a second portion of the angularly selective diffusive combiner at a second angle of Li, for the purpose of providing a focused and single image to the view (¶27)
Claims 14 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over  Spruce, G. et al. “Polymer Dispersed Liquid Crystal (PDLC) Films.” Electronics & Communications Engineering Journal, vol. 4, no. 2, 1992, p. 91., https://doi.org/10.1049/ecej:19920017, as applied to claims 13 and 16 above, and further in view of Uchida et al. (US 20110249221).
Regarding claim 14, Spruce teaches the method (see fig. 1), wherein the aligning force is caused by at least one of a magnetic field, an electric field, and an alignment layer on at least one of the surfaces causing the liquid crystal (nematic LC) to be aligned (Section 2, page 92, col 1 and  2, applied electric field interacts with the LC to reorient the molecular configuration within each droplet).
Spruce does not specifically teach the liquid crystal to be aligned substantially normal to a major surface of the angularly selective diffusive combiner.
Uchida teaches a method (see fig. 21A), wherein the liquid crystal (liquid crystal molecule 64B, ¶200) to be aligned substantially normal to a major surface of the angularly selective diffusive combiner (the surfaces of the light modulation layer 64 and element 64A shown in fig. 21A).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the method of Spruce with the liquid crystal to be aligned substantially normal to a major surface of the angularly selective diffusive combiner of Uchida, for the purpose of reducing scattering efficiency, therefore reducing luminance (¶201).
Regarding claim 20, Richard in view of Spruce teaches the invention as set forth above but does not specifically teach the first material is porous having vertically aligned pores and the second material is a liquid crystal filling the vertically aligned pores and having liquid crystal aligned along the pores.
Uchida teaches the angularly selective diffusive combiner (see fig. 21A), wherein the first material (polymer material 64A, ¶199) is porous (¶120 and ¶199 states element 64A has a porous structure) having vertically aligned pores and the second material is a liquid crystal filling the vertically aligned pores (the surfaces of the light modulation layer 64 and element 64A shown in fig 21A) and having liquid crystal (liquid crystal molecule 64B, ¶200) aligned along the pores (as shown in fig 21A).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the combiner of Spruce with the first material is porous having vertically aligned pores and the second material is a liquid crystal filling the vertically aligned pores and having liquid crystal aligned along the pores of Uchida, for the purpose of reducing scattering efficiency, therefore reducing luminance (¶201).
Regarding claim 21, Spruce teaches the invention as set forth above but does not specifically teach the first material is porous having vertically aligned pores and the second material is a liquid crystal filling the vertically aligned pores and having liquid crystal aligned along major axes of the pores.	Uchida teaches the angularly selective diffusive combiner (see fig. 21A), wherein the first material (polymer material 64A, ¶199) is porous (¶120 and ¶199 states element 64A has a porous structure) having vertically aligned pores (the surfaces of the light modulation layer 64 and element 64A shown in fig 21A) and the second material is a liquid crystal (liquid crystal molecule 64B, ¶200) filling the vertically aligned pores and having liquid crystal aligned along major axes of the pores as shown in fig 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the combiner of Spruce with the first material is porous having vertically aligned pores and the second material is a liquid crystal filling the vertically aligned pores and having liquid crystal aligned along major axes of the pores of Uchida, for the purpose of reducing scattering efficiency, therefore reducing luminance (¶201).	Regarding claim 22, Spruce teaches the invention as set forth above but does not specifically teach the liquid crystal has at least one of a positive and a negative dielectric anisotropy.	Uchida teaches the angularly selective diffusive combiner (see fig. 21 and fig. 22), wherein the liquid crystal (liquid crystal material 64B, ¶200) has at least one of a positive and a negative dielectric anisotropy (¶200, liquid crystal modules having negative dielectric anisotropy).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the combiner of Spruce with the liquid crystal has at least one of a positive and a negative dielectric anisotropy of Uchida, for the purpose of reducing scattering efficiency, therefore reducing luminance (¶201).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Spruce, G. et al. “Polymer Dispersed Liquid Crystal (PDLC) Films.” Electronics & Communications Engineering Journal, vol. 4, no. 2, 1992, p. 91., https://doi.org/10.1049/ecej:19920017 in view of Andreau, A., et al. “Elaboration and Electro-Optic Study of a New Type of Open Porosity PDLC.” Liquid Crystals, vol. 27, no. 1, 2000, pp. 1–4., https://doi.org/10.1080/026782900203137..
Regarding claim 24, Spruce teaches 
a method of forming an angularly selective diffusive combiner (see section 5, page 96, col 2_Films of this type may be useful as angular discrimination filters), the method comprising,
and aligning a liquid crystal director of the liquid crystal (nematic LC) along a predetermined axis (see fig. 1, the pattern of the nematic LC are aligned along the optical axes of the randomly aligned droplets as shown in fig. 1).
Spruce does not specifically teach providing a porous film; infiltrating the porous film with liquid crystal.
	However, in a similar endeavor, Andreau teaches a method (abstract) comprising, providing a porous film (abstract, PDLC is based on a pre-formed, porous, thin polymer film); infiltrating the porous film with liquid crystal (abstract, PDLC is based on a pre-formed, porous, thin polymer film and polymer dispersed liquid crystal (PDLC)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a method of Spruce with providing a porous film and infiltrating the porous film with liquid crystal of Andreau for the purpose of providing easy processing and no risk of intermixing between the liquid crystal and the polymer (page 4, section 4. Conclusion).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY A DUONG/Examiner, Art Unit 2872    

/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        8/25/22